Title: To Benjamin Franklin from Pierre-Samuel Du Pont de Nemours, 1 August 1777
From: Du Pont de Nemours, Pierre-Samuel
To: Franklin, Benjamin


Monsieur,
Paris 1er. aoust 1777.
En arrivant de la Campagne je trouve la lettre et le paquet ci joints, que j’ai ouvert très innocemment l’enveloppe etant à mon adresse, et n’y ayant rien qui m’indiquât que les lettres n’êtaient pas pour moi. J’avais offert à Mr. Pennet lorsqu’il passa en france, dans le tems où je jouissais de la confiance du Gouvernement, de se servir de mon adresse pour les paquets qu’il voudrait faire parvenir surement et à peu de fraix. Voila le premier usage qu’il en fait. Mais ma position est fort changée. Je suis dans un êtat de disgrace ainsi que le ministre qui m’honorait de sa protection et de son amitié. On m’a oté la franchise des ports de lettres, et mon enveloppe à present ne vaut pas mieux que celle du premier venu; elle est impuissante comme mon zêle. Si l’un ou l’autre cependant peuvent être de quelque legere utilité à vous Monsieur, ou à Monsieur Lée, ou à aucune des affaires qui interesse l’amérique, je vous prie de disposer de moi comme de votre bien. Mon grand regret est de n’être pas sur votre continent et d’avoir si peu de moyens de m’y rendre. Il n’y a aucun homme dans le cas de se choisir une Patrie qui puisse en désirer une autre que celle où l’on etablit la liberté sur la raison.
S’il se trouvait seulement quelque chose que je ne dusse pas savoir, je vous prierai d’avertir vos correspondans de mettre sur leurs lettres une marque qui indique qu’elles sont pour être remises. Il me serait fort triste d’avoir l’air de l’indiscretion, qui n’est pas dans mon caractere. Pardonnez la méprise de cette fois, et Recevez les assurances du profond respect avec lequel j’ai l’honneur d’être Monsieur Votre très humble et tres obeïssant serviteur
DuPont
Mr. Franklin
 
Notation: du Pomt, Paris 1 Aoust 77
